DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 14 May 2021 has been accepted and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an 

Claims 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 4, and 4 of U.S. Patent No. 10,966,674. Claim 17 is objected to for reasons of dependency. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims. The main difference is:
Present limitation “analyze the dynamic image data to determine whether or not a situation of the subject is a specific situation in the dynamic imaging” corresponds to reference limitations “detects a situation..”, “associates the detected situation of the subject…” and “…that the subject is in a specific situation” (all in reference claim 1, from which claim 4 depends).

Allowable Subject Matter
Claims 18-25 are allowed.
Claims 14-17 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Sendai (US 2005/0263730 A1, cited by Applicant) discloses a radiographic image analysis apparatus (abstract), comprising a radiographic imaging apparatus (radiation image recording and read-out apparatus, 2, par. [0048]) which obtains dynamic image data including a plurality of frame-image data be repetitively generating a frame image of a subject (successive image recording operations, par. [0048]), and detecting whether or not a situation of the subject is a specific situation (phase of the object coincides with the predetermined phase, par. [0050]).
With respect to claims 14, 18, and 2, Sendai does not disclose: in response to detecting that the situation of the subject is the specific situation in the dynamic imaging, output, to a display, a frame-image data and diagnosis support information, the frame-image data corresponding to a specific frame image that is taken when the situation of the subject is the specific situation, the diagnosis support information notifying that the subject is in the specific situation when in a state of the specific frame image.
Claims 15-17 would be allowable for reasons of dependency if the above rejections were to be overcome.
Claims 19-21 and 23-25 are allowable for reasons of dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        29 March 2022